Citation Nr: 0336395	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for post traumatic stress disorder (PTSD).   


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  The VCAA 
provides that upon receipt of a complete or substantially 
complete application, the VA shall notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA that is necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not 
notified the veteran of his rights under the VCAA.  The Board 
is not authorized to provide such notice.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the second element, if the evidence shows 
that the veteran did not serve in combat during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the veteran contends that he served in combat 
in Vietnam.  Service records indicate that the veteran served 
in Vietnam from February 15, 1968 to February 7, 1969; he was 
away without leave from April 3, 1968 to April 19, 1968.  The 
veteran served with Company A, 2nd Battalion of the 47th 
Infantry (M) of the 9th Infantry Division.  The veteran's DD 
214 indicates that the veteran's military specialty was light 
weapons infantryman.  Service records note that the veteran 
participated in the Tet Counter Offensive Campaign and an 
unnamed campaign.  However, there is no indication that the 
veteran was awarded a medal indicative of combat.  

The veteran contends that he served in combat and he 
witnessed two soldiers being killed.  He contends that he 
pulled his platoon leader, Sergeant B., out of a rice paddy 
after the sergeant was shot in the head.  The veteran also 
asserts that another soldier, Private N., was killed.  In 
support of his claim, the veteran has submitted copies from 
the Vietnam Wall Memorial which indicate that PSGT B. of the 
9th Infantry Division was killed on June 26, 1968 in Long An, 
South Vietnam and that PFC N. of the 9th Infantry Division 
was killed on June 23, 1968 in Long An, South Vietnam.    

The Board finds that a remand of this case is warranted in 
order to provide the RO an opportunity to conduct additional 
development to determine whether the veteran engaged in 
combat with the enemy while stationed in Vietnam and if not, 
to verify the veteran's claimed stressor events.  The RO 
should attempt to obtain information regarding the activities 
and location of Company A, 2nd Battalion of the 47th Infantry 
(M) of the 9th Infantry Division from February 15, 1968 to 
February 7, 1969.  The RO should also attempt to obtain 
information regarding the service of PSGT Jorge L. Batista-
Rodriguez of the 9th Infantry Division and PFC Kenneth Eugene 
Noland of the 9th Infantry Division.  The RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to obtain this information.  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The RO should review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might establish that the veteran engaged 
in combat with the enemy while serving in 
Vietnam and provide information, 
including unit histories, regarding the 
activities and location of Company A, 2nd 
Battalion of the 47th Infantry (M) of the 
9th Infantry Division from February 15, 
1968 to February 7, 1969.  That agency 
should indicate, if possible, which units 
that PSGT Jorge L. Batista-Rodriguez and 
PFC Kenneth Eugene Noland served in from 
February 15, 1968 to June 1968.  The RO 
should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
veteran's VA claims folder. 

3.  If, and only if, it is determined 
that the veteran engaged in combat during 
service or was otherwise exposed to a 
verified stressor in service, then the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should identify any psychiatric 
disorders that are present.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may be 
relied upon.  Any opinion expressed must 
be accompanied by a complete rationale.  
The report of the examination should be 
associated with the veteran's claims 
folder. 

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for PTSD.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




